Downey, J.
The only question in this case is, whether *224the common pleas had jurisdiction in a suit for the specific performance of a contract for the sale and conveyance of real estate. The question arises upon the overruling of a demurrer to the complaint for want of jurisdiction in the court. Appellant refers to 2 G. & H. 6, sec. 5; also, id. 22, sec. 11; Clark v. Trovinger, 8 Ind. 334; Dixon v. Hill, 8 Ind. 147; Livesey v. Livesey, 30 Ind. 398; and Mason v. Weston, 29 Ind. 561. The appellee relies on Wolcott v. Wigton, 7 Ind. 44; Holliday v. Spencer, 7 Ind. 632; Carpenter v. Vanscoten, 20 Ind. 50; and Macy v. Allee, 18 Ind. 126.
y. Brown and R. L. Polk, for appellant.
D. W, Chambers and E. Saint, for appellee.
The question is not clear of doubt and difficulty. But suppose, when the issues are formed, the only question in dispute should be, whether the purcha'se-money had been paid or not; would the title to real estate be then in issue ? We think not. Upon a demurrer to the complaint, it did not necessarily appear that the title would be in issue. If it did, .perhaps the proper course would have been a motion to transfer the cause to the circuit court. 2 G. & H. 22, sec. 11. The answer was the general denial, not verified by the oath of the party. The court entertained jurisdiction and decreed specific performance. We can not say that there was any error.
The judgment is affirmed, with costs.